Citation Nr: 1609859	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-22 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for respiratory disability claimed as residuals of pneumonia.

4.  Entitlement to service connection for foot fungus.

5.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as concussion.


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to November 2000, from March 2003 to May 2003, and from September 2003 to August 2004.  It also appears that he had service with the National Guard from November 2000 through February 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision in which the RO, inter alia, denied service connection for left ankle sprain, left knee sprain, pneumonia, foot fungus, and concussion.  In December 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2013, and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.

The record reflects that the Veteran was previously represented by the Texas Veterans Commission.  In May 2013, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming VA Accredited Claims Agent Brett Buchanan as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2015).

This appeal is now being processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further action on these claims is warranted.

Initially, with regard to all five remanded claims, a review of the claims file shows service treatment records (STRs) primarily dated from December 1998 to July 2000 (i.e., the Veteran's first period of active service).  There are very few STRs pertaining to the Veteran's second and third periods of active service.  Specifically, the only STRs from the Veteran's second and third periods of active service currently of record are March 2003, May 2003, September 2003, and August 2004 post-deployment assessments; an August 2004 medical history; and a June 2004 treatment record.  The June 2004 service treatment record was not obtained by VA and was, instead, submitted by the Veteran's representative in July 2014.  The June 2004 treatment record is significant in this case as it shows that the Veteran was on the second floor of a building when an "RPG" hit the wall next to the Veteran and the Veteran was ejected from the window and fell approximately 18 feet.  The Veteran was unconscious for over six hours and suffered a TBI as well as shrapnel wounds to the left upper thigh.  In July 2014, the Veteran's representative noted that VA had been unable to locate the majority of the Veteran's service records due to his being a reservist and deployed multiple times.  Furthermore, the Veteran's complete STRs from his National Guard service have not been associated with the claims file.  

On remand, the AOJ should undertake appropriate action to attempt to verify all periods of active duty for training (ACDUTRA) and/or inactive duty training (INACDUTRA), and to obtain his complete STRs from his National Guard service.  The claims file includes negative responses from the both the Department of Army in January 2012 and the Records Management Center in May 2012.  While it appears that requests for the Veteran's records were sent to the 453rd Transportation Company in May 2010 and the 90th Regional Support Company in July 2010, such requests returned as undeliverable and no additional attempts were made to obtain these records from the Veteran's units.  The AOJ is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. 3.159(c)(2) (2015).  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or any outstanding treatment records are unavailable, such  should be documented, in writing, in the record.

Furthermore, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83   

With regard to the TBI claim, as noted above, a June 2004 STR shows that the Veteran suffered a TBI.  A  November 2009 VA treatment record also documents  a diagnosis of mild TBI due to a head injury while stationed in Afghanistan in 2004.  Post-service private treatment records show that the Veteran experienced another TBI after falling in May 2014.  However, an October 2014 VA psychiatric examiner specifically found that there was no diagnosis of a TBI.  The record includes no medical evidence identifying residuals of TBI/head injury documented during service.  However, under the circumstances of this case, the Board finds that examination to obtain such medical information-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.  Accordingly, the RO should arrange for the Veteran to undergo a VA TBI examination by an appropriate physician.

With regard to the left ankle/knee claims, as noted above, a June 2004 STR shows that the Veteran fell approximately 18 feet and suffered shrapnel wounds to the left upper thigh.  Also, a July 2000 service treatment record shows a left knee injury playing softball with an impression of tendonitis and in an August 2004 "Report of Medical Assessment" the Veteran reported that he had "weak knees" and indicated that he was taking medication for his knees.  The Veteran was afforded a VA examination in February 2011 and was diagnosed with both "healed left knee sprain with residual decreased range of motion" and "healed left ankle sprain with residual decreased range of motion."  In a July 2011 addendum opinion the examiner wrote that, while there was decreased range of motion of the left knee, this was a subjective finding and that X-ray examination of the left knee was normal and that examination was otherwise unremarkable.  The examiner also wrote that X-ray examination of the left ankle was normal and that there was no indication of a left ankle disorder.  Subsequent VA treatment records show treatment for left knee/ankle pain but no actual diagnosis.  

The Board finds the February and July 2011 examinations  inadequate as they do not reflect consideration of  the newly discovered June 2004 STR showing shrapnel wounds to the left thigh.  Also, while the July 2011 addendum opinion indicated that there was no indication of a left knee or ankle disorder, it did not address the February 2011 diagnoses of healed left knee and ankle sprains with residual decreased range of motion nor address whether the Veteran had disabilities of the left knee/ankle at any time pertinent to the current appeal.  In this regard, the Board notes that the requirement of the existence of a current disability for  service connection purposes is satisfied when a Veteran has a disability shortly prior to or at the time he files his claim for service connection, or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With regard to the respiratory disability claim, STRs dated from February 1999 through August 1999 show that the Veteran was hospitalized for pneumonia on several occasions during his active service and in an August 2004 "Report of Medical Assessment" the Veteran reported that it was "hard to breathe."  Post-service VA treatment records document  that the Veteran was also treated for pneumonia.  

The Veteran was afforded a VA examination in February 2011.  During this examination, the examiner noted the Veteran's in-service history of pneumonia and the Veteran reported a history of smoking two cigarettes per day and working around asphalt.  He was noted to have diagnoses of hemoptysis and dyspnea based on the Veteran's history.  Following chest X-ray and pulmonary function testing, in a July 2011 addendum opinion the examiner wrote that the Veteran likely had obstructive airway disease and opined that it was less likely as not that such was caused by or a result of the Veteran's respiratory problems while in the military and more likely related to his smoking history.  Complete, clearly-stated rationale for the opinion expressed was not provided. 

In October 2015 correspondence, the Veteran's representative wrote that, since the February 2011 examination, the Veteran had received additional treatment for his respiratory disorder which indicated scarring on the lungs, as well as low lung volume.  It was specifically noted that a May 2014 private X-ray revealed that a small amount of atelectasis or scarring remained in the Veteran's left lower lung and that lung volumes were low.  The Veteran's representative wrote that internet research shows that low lung volume is characteristic of a restrictive lung disease such as lung scaring from pneumonia.  

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to resolve the respiratory disability claim. and  that further action to obtain medical information and opinions as to diagnosis and etiology is warranted.  See 38 U.S.C.A. § 5103A;  38 C.F.R. § 3.159; ;  McLendon, supra.  The  Board also points out that, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the AOJ should arrange for the Veteran to undergo further examination pertaining to his left ankle, left knee, and pneumonia claims.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of claim(s).  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
	
The Board notes that the Veteran may presently be incarcerated.  Specifically, an October 2015 statement from the Bureau of Prisons shows that the Veteran was confined to prison in March 2015.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See, e.g., Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

In addition to the above-noted actions, while these matters are on remand,  to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the Central Texas Veterans Health Care System, dated through October 2014; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Central Texas Veterans Health Care System all pertinent, outstanding records of evaluation and/or treatment of the Veteran since October 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran an opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1. Undertake appropriate action (to include contact with the National Personnel Records Center and the Veteran's Army National Guard Unit (including the 453rd Transportation Company and the 90th Regional Support Company), and any other appropriate source(s)) to obtain all service treatment records and to verify the Veteran's periods of ACDUTRA and INACDUTRA during his National Guard service.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the Central Texas Veterans Health Care System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 2014.  Follow the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

3. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

5. After accomplishing the above-requested actions, and all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA TBI examination by an appropriate VA physician (or physician contracted by VA).  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should identify all residuals of a TBI currently present, or present at any point pertinent to the current claim (even if currently asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service- to include the TBI/head injury referenced in June and November 2004 STRS.

In addressing  the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as  all lay evidence, to include the Veteran's competent assertions as to in-service injury and as to the nature, onset, and continuity of associated symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA joints examination, by an appropriate VA physician (or physician contracted by VA).  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran currently has, or at any time pertinent to the March 2010 claim has had, left ankle and/or left knee disability(ies).  

If so, with respect to each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service, to include injury, diagnosis and/or complaints documented therein.

In addressing the above, the examiner must consider and discuss all pertinent evidence, to include STRS documenting a July 2000 left knee injury with a diagnosis of tendonitis, the June 2004 left upper thigh shrapnel wound, and the August 2004 "Report of Medical Assessment" reflecting the Veteran's report  that he had "weak knees" and indicated that he was taking medication for his knees.  The examiner should also consider and discuss all lay evidence, to include the Veteran's competent assertions as to in-service injury and as to the nature, onset, and continuity of associated symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA respiratory examination by an appropriate VA physician (or physician contracted by VA).  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND,  must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should identify all t respiratory disability(ies) currently present or present at any point pertinent to the current claim (even if currently asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service- to include the several documented in-service hospitalizations for pneumonia.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, to include the May 2014 private chest X-ray showing that a small amount of atelectasis or scarring remained in the Veteran's left lower lung and that lung volumes were low.  The examiner should also consider and discuss all lay assertions, to include representative's October 2015 statement that internet research shows that low lung volume is characteristic of a restrictive lung disease such as lung scaring from pneumonia; as well as  the Veteran's competent assertions as to in-service injury and as to the nature, onset, and continuity of associated symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.


8. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

9. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all and legal authority.  

10. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


